DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 10, 12, and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Winchell (U.S. Patent 4,539,172).  Regarding Claims 1, 10, and 12, Winchell show a method of making a container (Abstract), comprising extruding a parison (Column 3, lines 9-10); capturing a portion of the parison within a mold (Column 3, lines 10-18); and inflating the portion of the parison against the mold by introducing a pressurized liquid into an interior of the portion of the parison to form a resultant container (Column 4, lines 52-65).
Regarding Claim 2, Winchell shows the method of claim 1 above, including one wherein the liquid forms an end product disposed within the resultant container (Column 4, lines 58-61).
Regarding Claim 3, Winchell shows the method of claim 1 above, including one comprising the step of sealing an open end of the resultant container with the liquid disposed therein following the inflating step (Column 5, lines 6-9).
Regarding Claim 5, Winchell shows the method of claim 1 above, including one wherein the inflating of the portion of the parison includes sealingly engaging a blow nozzle to the portion of the parison (Figure 4B; Column 4, lines 37-44).
Regarding Claim 6, Winchell shows the method of claim 5 above, including one wherein the blow nozzle sealing engages an opening formed in an open end of the portion of the parison (Column 4, lines 37-44).
Regarding Claim 19, Winchell shows the method of claim 1 above, including one wherein the parison is extruded at a relatively hot temperature (Column 3, line 10: the examiner interprets 465-525F to be “relatively hot”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winchell, in view of Weiler et al. (U.S. Patent 4,178,976).  Winchell shows the method of claim 1 above, but he does not show the step of trimming flash.  Weiler et al., hereafter “Weiler,” show that it is known to carry out a method of making a container including a step of trimming flash from the resultant container following the inflating step (Column 4, lines 44-47).  It would have been obvious to one of ordinary skill in the art to use Weiler’s trimming step during Winchell’s process in order to prepare the container for sale..

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winchell.  Winchell does not show the blow nozzle and extrusion head being integrated.  However, it would have been obvious to one of ordinary skill in the art to integrate the blow nozzle and extrusion head because making integral is a matter of obvious engineering design choice (MPEP 2144.04 (V)(B)).

Allowable Subject Matter
Claims 7-9, 13-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742